IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA

ANTONIO CABALLERO,

Plaintiff,
vs.

FUERZAS ARMADAS CASE NO.: 20-mc-00045
REVOLUCIONARIAS DE COLOMBIA

a/k/a FARC-EP a/k/a

REVOLUTIONARY ARMED FORCES

OF COLOMBIA; and THE NORTE DE

VALLE CARTEL,

Defendants.

 

PLAINTIFF ANTONIO CABALLERO’S NOTICE OF SERVICE AND REQUEST THAT
SEALED DOCKET ENTRIES BE UNSEALED

Plaintiff Antonio Caballero, by and through undersigned counsel, hereby notifies the Court
that the Garnishee, Equiniti Trust Company, has been served with the Garnishment Summons!
directed to the accounts of Banco Bandes Uruguay, S.A., Banco Bicentenario Banco Universal
C.A., and Banco de Venezuela SA Banco Universal. As the Garnishee has now been served,
Plaintiff notes that the stated purpose of his request to seal has now been satisfied. As such,
Plaintiff respectfully requests that this matter and all docket entries be unsealed and that this Court

enter an order in the form of the proposed order attached as Merz Aff. Exhibit 2.

 

| See Affidavit of Service of Garnishment Summons on Equiniti Trust Company attached as
Exhibit 1 to the accompanying Affidavit Of Gregory Merz In Support Of Plaintiff's Notice Of
Service And Request That Sealed Docket Entries Be Unsealed (Merz Aff.”).
DATED this 26th day of February 2021.

GP:4833-3367-1134 v1

LATHROP GPM.

By: s/ Gregory R. Merz
Gregory R. Merz, (#0185942)

Gregory.Merz@lathropgpm.com

 

80 South Eighth St.

500 IDS Center
Minneapolis, MN 55402
Telephone: 612.632.3000
Facsimile: 612.632.4444

ZUMPANO PATRICIOS, P.A.

Joseph I. Zumpano, Esq.
Admitted Pro Hac Vice
312 Minorca Avenue
Coral Gables, FL 33134
Phone: 305.444.5565

Email: jzumpano@zplaw.com

Leon N. Patricios, Esq.
Admitted Pro Hac Vice
312 Minorca Avenue
Coral Gables, FL 33134
Phone: 305.444.5565

Email: lpatricios@zplaw.com

Attorneys for Antonio Caballero
